[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1576

                      AIDA I. SANTIAGO,

                     Plaintiff, Appellee,

                              v.

                  EXECUTIVE AIRLINES, INC.,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Raymond L. Acosta, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
             Boudin and Lipez, Circuit Judges.

   Carlos A. Rodriguez-Vidal and Goldman, Antonetti & Cordova on
brief for appellant.

December 29, 1999

          Per Curiam.   We carefully have reviewed the record
and submissions, and we affirm.  The claims under Puerto Rico
law did not closely parallel the federal claims, so we cannot
say the district court abused its discretion in dismissing
those claims without prejudice under 28 U.S.C.  1367(c)(3) and
allowing a court more accustomed to those claims to address
them; see Penobscot Indian Nation v. Key Bank, 112 F.3d 538,
564 (1st Cir. 1996) (district court must take into account
concerns of comity and judicial economy in exercising its
discretion under 28 U.S.C.  1367(c)(3)).
          Affirmed.  1st Cir. Loc. R. 27(c).